Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 1 of 266




                       DX1492
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 2 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 3 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 4 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 5 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 6 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 7 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 8 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 9 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 10 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 11 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 12 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 13 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 14 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 15 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 16 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 17 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 18 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 19 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 20 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 21 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 22 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 23 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 24 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 25 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 26 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 27 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 28 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 29 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 30 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 31 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 32 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 33 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 34 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 35 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 36 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 37 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 38 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 39 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 40 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 41 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 42 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 43 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 44 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 45 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 46 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 47 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 48 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 49 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 50 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 51 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 52 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 53 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 54 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 55 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 56 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 57 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 58 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 59 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 60 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 61 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 62 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 63 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 64 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 65 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 66 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 67 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 68 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 69 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 70 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 71 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 72 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 73 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 74 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 75 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 76 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 77 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 78 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 79 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 80 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 81 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 82 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 83 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 84 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 85 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 86 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 87 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 88 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 89 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 90 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 91 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 92 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 93 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 94 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 95 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 96 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 97 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 98 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 99 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 100 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 101 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 102 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 103 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 104 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 105 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 106 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 107 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 108 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 109 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 110 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 111 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 112 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 113 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 114 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 115 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 116 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 117 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 118 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 119 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 120 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 121 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 122 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 123 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 124 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 125 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 126 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 127 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 128 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 129 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 130 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 131 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 132 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 133 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 134 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 135 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 136 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 137 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 138 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 139 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 140 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 141 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 142 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 143 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 144 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 145 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 146 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 147 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 148 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 149 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 150 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 151 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 152 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 153 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 154 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 155 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 156 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 157 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 158 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 159 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 160 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 161 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 162 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 163 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 164 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 165 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 166 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 167 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 168 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 169 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 170 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 171 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 172 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 173 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 174 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 175 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 176 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 177 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 178 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 179 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 180 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 181 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 182 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 183 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 184 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 185 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 186 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 187 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 188 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 189 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 190 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 191 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 192 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 193 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 194 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 195 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 196 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 197 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 198 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 199 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 200 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 201 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 202 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 203 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 204 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 205 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 206 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 207 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 208 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 209 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 210 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 211 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 212 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 213 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 214 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 215 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 216 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 217 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 218 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 219 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 220 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 221 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 222 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 223 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 224 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 225 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 226 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 227 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 228 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 229 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 230 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 231 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 232 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 233 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 234 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 235 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 236 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 237 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 238 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 239 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 240 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 241 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 242 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 243 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 244 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 245 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 246 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 247 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 248 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 249 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 250 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 251 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 252 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 253 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 254 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 255 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 256 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 257 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 258 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 259 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 260 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 261 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 262 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 263 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 264 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 265 of 266
Case 3:18-cv-02615-AGT Document 159-22 Filed 02/08/21 Page 266 of 266
